BUFFINGTON, Circuit Judge.
In this patent ease validity and infringement are admitted, unless the defendant is entitled to use the alleged infringing machines by virtue of written contracts in which the defendant employed the patentee to invent. The ease turns on the construction of and the effect to be given these contracts, and no principles or precedents are involved. Holding as we do that the court below rightly construed and applied the contracts, we limit ourselves to stating its decree is affirmed.